134 F.3d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.James Sanford FLACK, Defendant-Appellant.
No. 97-30194.
United States Court of Appeals, Ninth Circuit.
Submitted January 12, 1998.**Decided January 16, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner James Sanford Flack appeals pro se the denial of his Fed.R.Civ.P. 60(b) motion for relief from the district court's judgment denying Flack's motion to correct his sentence pursuant to 28 U.S.C. § 2255.  We review for abuse of discretion.  See School Dist. No. 1J V. ACandS.  Inc., 5 F.3d 1255, 1262 (9th Cir.1993).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Flack's contention that the district court improperly dismissed his Rule 60(b) motion lacks merit because Flack demonstrated none of the bases upon which the district court could have granted relief pursuant to that rule.  See Fed.R.Civ.P. 60(b);  Corex Corp. v. United States, 638 F.2d 119, 121-22 (9th Cir.1981).  Accordingly, the district court did not abuse its discretion by denying Flack's motion.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3